UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b)b or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Earthstone Energy, Inc. (Exact name of registrant as specified in its charter) Delaware 84-0592823 (State of incorporation or organization) (I.R.S. Employer Identification No.) 633 17th Street, Suite 2320, Denver, Colorado 80202-3625 (Address of principal executive offices) (Zip Code) Title of each class to be so registered Name of each exchange on which each class is to be registered Preferred Share Purchase Rights NYSE MKT If this Form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.þ If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.o Securities Act registration file number to which this form relates: N/A Securities to be registered pursuant to Section 12(g) of the Act: None Item 1.Description of Registrant’s Securities to be Registered. On February 4, 2009, the Board of Directors (the “Board”) of Earthstone Energy, Inc., a Delaware corporation (the “Company”), entered into a Rights Agreement (the “Rights Agreement”) with Corporate Stock Transfer, Inc., as the Rights Agent.The Rights Agreement sets forth the terms under which the Company would issue preferred share purchase rights (the “Rights”).The Board concurrently declared a dividend of one Right for each outstanding share of common stock, par value $0.001 per share, of the Company payable on February 17, 2009 to holders of record on that date. On May 15, 2014, the Company entered into the First Amendment to the Rights Agreement changing the Rights Agent from Corporate Stock Transfer, Inc. to Direct Transfer LLC. On May 15, 2014, the Company entered into the Second Amendment to the Rights Agreement.The primary purposes of the Second Amendment to the Rights Agreement are to: ● Exempt from the definition of Acquiring Person (as defined in the Rights Agreement) any person who would otherwise be deemed an Acquiring Person by virtue of the execution and delivery of that certain Exchange Agreement (the “Exchange Agreement”) entered into on May 15, 2014, among the Company and Oak Valley Resources, LLC, a Delaware limited liability company(“Oak Valley”) or by virtue of the execution and delivery of the Voting Agreement, entered into on May 15, 2014, between Oak Valley and the stockholder identified in the Voting Agreement (the “Voting Agreement”), or any agreements ancillary to the Exchange Agreement or the Voting Agreement, or as a result of the approval, announcement or consummation of the transactions contemplated by the Exchange Agreement, the Voting Agreement or any such ancillary agreements; ● Exempt from the definition of Shares Acquisition Date (as defined in the Rights Agreement) the execution and delivery of the Exchange Agreement, the Voting Agreement or any agreements ancillary thereto, the approval or announcement thereof, or the consummation of the transactions contemplated thereby; ● Exempt from the definition of Distribution Date (as defined in the Rights Agreement) the execution and delivery of the Exchange Agreement, the Voting Agreement or any agreements ancillary thereto, the approval or announcement thereof, or the consummation of the transactions contemplated thereby; and ● Cause the Rights to terminate and cease to be exercisable immediately prior to the consummation of the Exchange (as defined in the Exchange Agreement) if such consummation occurs prior to the Final Expiration Date or the Redemption Date (each as defined in the Rights Agreement), and to cause the date of such consummation to be deemed the Final Expiration Date. The remaining material terms of the Rights remain unchanged from the Rights Agreement and a description of such terms is set forth in the Form 8-A filed by the Company with the Securities and Exchange Commission on February 5, 2009 and is incorporated by reference herein. The foregoing descriptions of the First Amendment to the Rights Agreement and the Second Amendment to the Rights Agreement do not purport to be complete and are qualified in their entirety by reference to the First Amendment to the Rights Agreement and the Second Amendment to the Rights Agreement, which are filed as Exhibits4.1 and 4.2, respectively, hereto and incorporated by reference herein. Item 2.Exhibits. First Amendment to Rights Agreement, dated May 15, 2014 among Earthstone Energy, Inc., Corporate Stock Transfer, Inc., and Direct Transfer LLC Second Amendment to Rights Agreement, dated May 15, 2014 between Earthstone Energy, Inc. and Direct Transfer LLC SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. EARTHSTONE ENERGY, INC. (Registrant) Date:May 15, 2014 By: /s/Ray Singleton Ray Singleton President and Chief Executive Officer
